EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the specification, paragraph 0001, line 2, delete the word “pending” and replace this word with - - now. U.S. Patent Number 10,610,644 - -.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In relation to the patentability of claim 21, the prior art of record does not disclose or suggest, in combination, the steps of (1) selecting a basal insulin delivery rate responsive to a projected blood glucose level that approximates a target blood glucose level; and (2) generating insulin delivery instructions for an insulin delivery device, the insulin delivery instructions corresponding to the basal insulin delivery rate and for a variable time duration relative to the intended time duration.  
In relation to claim 29, the prior art of record does not disclose or suggest, in combination, the steps of (1) selecting a first basal insulin delivery rate having an intended time duration responsive to a projected glucose level that approximates a target blood glucose level; and (2) generate insulin delivery instructions for an insulin delivery device based at least partially on the selected first basal insulin delivery rate, the insulin delivery instructions corresponding to a second basal insulin delivery rate having a variable time duration relative to the intended time duration.
In relation to claim 30, the prior art of record does not disclose or suggest, in combination, the steps of (1) select a basal insulin delivery rate responsive to a projected blood glucose level that approximates a target blood glucose level; and (2) generate insulin delivery instructions for an insulin delivery device, the insulin delivery instructions corresponding to the basal insulin delivery rate and for a variable time duration relative to the intended time duration; and provide the generated insulin delivery instructions to be utilized with an insulin delivery device to deliver insulin to a user.
Based on the comments above, claims 21-40 are considered allowable over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962.  The examiner can normally be reached on Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Respectfully submitted,
/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783